ALLOWANCE
Drawings
The drawings were received on May 27, 2022.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Garrett W. Balich on June 29, 2022.
The application has been amended as follows: 
Claims:
11. (Currently Amended)	A system for gathering flight load data of a gas turbine engine, the system comprising:
a thrust reverser comprising a translating sleeve and an inner barrel, the thrust reverser including an interior surface forming at least a portion of a bypass flow path of the gas turbine engine;
a plurality of blocker doors hingedly attached to the thrust reverser;
a plurality of blocker door islands, each blocker door island disposed between circumferentially adjacent blocker doors of the plurality of blocker doors and mounted to at least one mounting point of the thrust reverser; and
at least one sensor mounted to the interior surface of the translating sleeve;
wherein a blocker door island of the plurality of blocker door islands is a data acquisition unit and the data acquisition unit is connected to the at least one sensor, the data acquisition unit selectively mounted to a respective mounting point of the at least one mounting point.

18. (Currently Amended)	The gas turbine engine of claim 17, wherein the data acquisition unit has an outer radial side mounted to the translating sleeve and an inner radial side opposite the outer radial side and wherein the inner radial side defines a portion of [[a]] the bypass flow path of the gas turbine engine.

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 11, and 17, the prior art of record does not teach, in combination with the other limitations of the independent claim, “at least one sensor mounted to an interior surface of the translating sleeve, the interior surface forming at least a portion of a bypass flow path of the gas turbine engine”.
Mickelsen (US 11,002,222 B2) teaches (Fig. 4) at least one sensor (38) mounted to an interior surface of a stationary support structure (116) of a thrust reverser (14), the interior surface forming at least a portion of a bypass flow path (114 – Fig. 3) of the gas turbine engine (22 – Fig. 3). It is noted that thrust reverser 14 comprises a stationary support structure (116) and a translating sleeve (118), and that sensor 38 is mounted to an interior surface of stationary support structure 116, rather than an interior surface of translating sleeve 118. Therefore, Mickelsen fails to teach at least one sensor mounted to an interior surface of a translating sleeve.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see attached form PTO-892 “Notice of References Cited”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ANDREW H NGUYEN/               Primary Examiner, Art Unit 3741